Citation Nr: 0820666	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-27 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus, 
to include exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to June 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.  In an April 2002 rating action, service connection for 
depression, hypertension, and diabetes mellitus was denied.  
It was held that the disorders were not present in service, 
were first demonstrated years post-service, and are unrelated 
to herbicide exposure.  Appellant was provided notice and did 
not complete an appeal.

2.  In a January 2005 rating action, the RO denied the claims 
of entitlement to service connection for depression, 
hypertension, and diabetes mellitus, to include exposure to 
herbicides.  It was held that there was new and material 
evidence had not been received.  Appellant was provided 
notice and did not appeal.  This is the last final 
determination on any basis.

3.  The evidence received since the January 2005 rating 
decision is either cumulative of the evidence previously of 
record or is insufficient, by itself or when considered with 
the evidence previously of record, to raise a reasonable 
possibility of substantiating the claims for depression, 
hypertension, or diabetes mellitus to include herbicide 
exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of entitlement of service connection depression.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  New and material evidence has not been received to reopen 
the claim of entitlement of service connection for 
hypertension.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  New and material evidence has not been received to reopen 
the claim of entitlement of service connection for diabetes 
mellitus, due to herbicide exposure.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in April 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Review of the record reveals that the April 2006 letter also 
essentially complies with the provisions of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  He was notified of the 
prior denial and instructed as to the need for new and 
material evidence.  His subsequent assistance in pursuing the 
appeal demonstrates actual knowledge of what is needed and 
further notice or development is not indicated.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Spalding v. 
Brown, 10 Vet. App. 6 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.


Analysis

By a decision dated April 2002, the RO denied the veteran's 
claim for entitlement to service connection for hypertension, 
depression, and diabetes mellitus, to include exposure to 
herbicides.  It was held that there was no showing of the 
disorders in service or for years thereafter.  He did not 
appeal this action after getting notice.  The veteran 
attempted to reopen his claims for service connection and a 
January 2005 rating decision again denied the claims, holding 
that new and material evidence was not received.  The veteran 
did not appeal this decision.  Therefore, the January 2005 
decision is a final decision.  38 U.S.C.A. § 7105.

In March 2006, the appellant submitted a claim to reopen his 
claims for service connection for depression, hypertension, 
and diabetes mellitus to include exposure to herbicides.  

The evidence of record at the time of the January 2005 final 
decision included the veteran's service medical records, and 
VA treatment records, including mental health records, dated 
November 1998 through January 2005.  The veteran's service 
medical records show that the veteran indicated nervous 
trouble on his report of medical history upon entrance into 
service and upon separation, but neither the entrance nor 
separation examinations showed any evidence of psychiatric 
abnormalities, or diagnoses or findings of hypertension, or 
diabetes mellitus.  The veteran's DD 214 showed he was a 
supply clerk but did not show any service in Vietnam.  VA 
treatment records showed diagnoses and treatment of 
hypertension, depression, and diabetes mellitus years after 
service.  

The January 2005 rating decision denied the veteran's claims 
for service connection for depression, hypertension, and 
diabetes mellitus on the basis that while the evidence showed 
that a current condition existed, no evidence was received 
that established that the depression, hypertension, or 
diabetes mellitus were related to the veteran's active 
service.  

The evidence submitted since the January 2005 final decision 
included VA treatment records dated July 2005 to December 
2006, private treatment records from the Regional 
Comprehensive Wound Healing Center, dated March 2005 through 
December 2006, Social Security Administration (SSA) records 
dated from February 1994 to July 2001, and a March 2008 
hearing before the undersigned veterans law judge.  The SSA 
records including multiple disability examinations as well as 
revealed that the veteran received social security benefits 
for obesity and disorders of the back beginning in June 1995, 
as well as for mood disorders beginning in November 1996.  

Regarding the claim for service connection for depression, 
while the newly submitted evidence contains a current 
diagnosis of depression, none of the newly submitted medical 
evidence contains objective evidence of a nexus between 
depression and the veteran's service.  VA treatment records 
submitted prior to the January 2005 rating decision indicated 
treatment for depression.  The VA records as well as the 
voluminous SSA records submitted subsequent to the January 
2005 rating decision, similarly noted treatment for 
depression, but did not provide any competent evidence 
showing a link between the veteran's current depression and 
his active service.  As such the new medical records and 
statements submitted cannot be considered new and material 
evidence to reopen the claim of service connection for 
depression.  

Similarly, none of the newly submitted evidence contains 
objective medical evidence of a nexus between the veteran's 
current hypertension and his active service.  Service medical 
records noted a normal vascular system upon discharge and 
were silent to any treatment or diagnosis of hypertension.  
VA treatment records submitted prior to the January 2005 
rating decision indicated a diagnosis and treatment for 
hypertension.  The records submitted subsequent to the 
January 2005 rating decision, similarly noted treatment for a 
hypertension, but did not provide any objective evidence 
showing a link between the veteran's current hypertension and 
his active service.  As such the new medical records and 
statements submitted cannot be considered new and material 
evidence to reopen the claim of service connection.  

Finally, none of the newly submitted evidence contains 
objective medical evidence that the veteran's diabetes 
mellitus is related to any incidence of service, including 
exposure to herbicides.  Service medical records were silent 
to any treatment or diagnosis of diabetes mellitus.  The 
veteran's DD 214 does not show service in Vietnam.  VA 
treatment records submitted prior to the January 2005 rating 
decision indicated a diagnosis of and treatment for diabetes 
mellitus.  Thus, new and material evidence has not been 
submitted to reopen the claim of service connection.

Additionally, the Board notes that the veteran provided 
testimony regarding his claims for service connection for 
depression, hypertension and diabetes mellitus during his 
March 2008 hearing.  The veteran asserted that he was under 
stress caused by some personal family situations during his 
active duty for which he talked to a Chaplin, but he never 
sought medical treatment.  He also contended that his stress 
caused his currently diagnosed hypertension.  Finally, the 
veteran testified that he was stationed in Alaska for three 
months and 23 days, where his job was to stock equipment that 
came in directly from Vietnam.  The veteran contended that 
the equipment he was exposed to was contaminated and had not 
been cleaned, and thus asserted he was exposed to Agent 
Orange.  He also stated that he never had any problems with 
diabetes until he was diagnosed about thirteen years ago.  
Despite the veteran's testimony, the veteran's statements do 
not constitute competent medical evidence that his 
disabilities were related to his active service.  As such, 
the March 2008 hearing testimony, neither itself nor when 
considered with the evidence previously of record, raises a 
reasonable possibility of substantiating the claims for 
entitlement to service connection.

Overall, the Board finds that the newly submitted evidence is 
cumulative and redundant of the evidence previously of record 
and is not sufficient to raise a reasonable possibility of 
substantiating the claims for depression, hypertension, or 
diabetes mellitus, including exposure to herbicides.  
Accordingly the Board must conclude that new and material 
evidence has not been presented to reopen the claims.  
  

ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for 
depression is denied.

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for 
hypertension is denied.

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for 
diabetes mellitus, including exposure to herbicides, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


